DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to communication filed on 10/29/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, and abstract idea, or a mental process) without significantly more. The claim(s) recite(s) an abstract idea. 
At step 1, the independent claims 1, 8 and 15 respectively recite a method and a system, and therefore, are process and machine, which are statutory of invention.
At step 2A, prong 1, each limitation of claims 1, 8 and 15, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim limitations are directed to (1) obtaining a reference training sample (collecting and manipulating information for evaluation and judgement); (2) obtaining a target training sample by inputting the reference training sample into the sample model (collecting and manipulating information for evaluation and judgement); (3) obtaining an updated target model by training the target model according to the target training sample (analyzing information using evaluation and judgement); (4) processing a target recommendation task according to the updated 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application. In particular, the claims recite “a processor, network components, and associative data components”.
Accordingly, claims 1, 8 and 15 are being directed to patent-ineligible subject matter, as well as independent claims 2 – 7, 9 – 14, and 16 – 20 with commensurate limitations.
Nothing in the claims, understood in light of the specification, requires other than off-the-shelf, conventional computer, for gathering, manipulating, and sending the desired recommendation to a user/mobile terminal. The courts have held computer implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking.”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1 – 4, 8 – 11, and 15 - 17  are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by GOLDBANDI et al (US 2016/0371589; hereinafter GOLDBANDI). 
Regarding claim 1, GOLDBANDI discloses a method for training a model, applicable to an information recommendation system, the information recommendation system comprising a sample model and a target model (abstract), the method comprising:
obtaining a reference training sample (paragraphs [0009], [0019]; GOLDBANDI discloses that the processor is directed to receive a training sample from a first client device in communication with the computer system);
obtaining a target training sample by inputting the reference training sample into the sample model (paragraphs [0009], [0019]; GOLDBANDI discloses that the training sample corresponding to a predefined feedback action taken by a first user interacting with online content displayed on the first client device);
obtaining an updated target model by training the target model according to the target training sample (paragraphs [0009], [0019]; GOLDBANDI discloses that updated a preexisting training database in real-time based on the received training sample to generate an updated training sample) ; and
processing a target recommendation task according to the updated target model, the target recommendation task being a recommendation task for one or more target items to be recommended (paragraphs [0009], [0019]; GOLDBANDI discloses that the training database includes a set of historical training samples; conduct a regression training to a computer learning model in real-time, using the updated training sample, to produce a set of trained parameters for an online content recommendation model).
Regarding claim 2, GOLDBANDI discloses the method of claim 1, wherein the reference training sample comprises at least one of: 
sample data extracted from a user log, sample data preset by developers, and sample data generated by integrating collected interaction information of a user (paragraphs [0010], [0019], [0035]; GOLDBANDI discloses that to produce training samples, the online phase-serving system also includes a sample buffer that joining request features and feedbacks related to a user together in an online and real-time manner).
Regarding claim 3, GOLDBANDI discloses the method of claim 1, further comprising:
extracting context behavior features from a user log (paragraphs [0043], [0056 – 0058]; GOLDBANDI discloses that the feature generator 512 may extract features from the user profile and the one or more keywords);
obtaining loss feedback of the target model (paragraphs [0011], [0048], [0056 – 0057]; GOLDBANDI discloses that conducting a regression training to a computer learning model in real-time, using the updated training sample to produce a set of trained parameters for an online content recommendation model); and
constructing the sample model according to the context behavior features and the loss feedback (paragraphs [0019, [0048], [0056 – 0058]; GOLDBANDI discloses that to produce training samples, the online phase-serving system also includes a sample buffer that joining request features and feedbacks related to a user together in an online and real-time manner).
Regarding claim 4, GOLDBANDI discloses the method of claim 3, wherein the context behavior features comprise at least one of:
GOLDBANDI discloses that the systems and methods first collect a user request for online content and cache the user request in the sample buffer); 
the first interaction information being recorded by the mobile terminal (paragraph [0007]; GOLDBANDI discloses that the systems and methods first collect a user request for online content and cache the user request in the sample buffer); and
second interaction information obtained after recommending the preset information to the preset application of the mobile terminal via the target model (paragraph [0007]; GOLDBANDI discloses that after receiving the user feedback within the predetermined period of time); 
the second interaction information being recorded by the mobile terminal (paragraphs [0046 – 0050]); 
the first interaction information and the second interaction information each comprising an operation type and an operation duration (paragraphs [0046 – 0050]).
Regarding claim 15, GOLDBANDI discloses a method for training a model, applicable to an information recommendation system, the information recommendation system comprising a first system and a second system, the second system (510, fig. 1) comprising a sample model and a target model (abstract), the method comprising:
obtaining, by the second system (510, fig. 1), a reference training sample (paragraphs [0009], [0019]; GOLDBANDI discloses that the processor is directed to receive a training sample from a first client device in communication with the computer system);
obtaining, by the second system (510, fig. 1), a target training sample by inputting the reference training sample into the sample model (paragraphs [0009], [0019]; GOLDBANDI discloses that the training sample corresponding to a predefined feedback action taken by a first user interacting with online content displayed on the first client device);
obtaining, by the second system (510, fig. 1), an updated target model by training the target model according to the target training sample (paragraphs [0009], [0019]; GOLDBANDI discloses that updated a preexisting training database in real-time based on the received training sample to generate an updated training sample); and
sending, by the second system (510, fig. 1), the updated target model to the first system paragraphs [0009], [0019]; the updated target model being configured for the first system to process a target recommendation task (paragraphs [0009], [0019]; GOLDBANDI discloses that the training database includes a set of historical training samples; conduct a regression training to a computer learning model in real-time, using the updated training sample, to produce a set of trained parameters for an online content recommendation model).
Regarding claim 16, GOLDBANDI discloses the method of claim 15, further comprising: 
extracting, by the second system, context behavior features from a user log (paragraphs [0043], [0056 – 0058]; GOLDBANDI discloses that the feature generator 512 may extract features from the user profile and the one or more keywords);
obtaining, by the second system, loss feedback of the target model (paragraphs [0011], [0048], [0056 – 0057]; GOLDBANDI discloses that conducting a regression training to a computer learning model in real-time, using the updated training sample to produce a set of trained parameters for an online content recommendation model); and
constructing, by the second system, the sample model according to the context behavior features and the loss feedback (paragraphs [0019, [0048], [0056 – 0058]; GOLDBANDI discloses that to produce training samples, the online phase-serving system also includes a sample buffer that joining request features and feedbacks related to a user together in an online and real-time manner).
GOLDBANDI discloses the method of claim 16, wherein the context behavior features comprise at least one of:
first interaction information obtained by the first system prior to recommending preset information to a preset application of a mobile terminal via the target model (paragraphs [0007]; GOLDBANDI discloses that the systems and methods first collect a user request for online content and cache the user request in the sample buffer); 
the first interaction information being recorded by the mobile terminal (paragraphs [0007]; GOLDBANDI discloses that the systems and methods first collect a user request for online content and cache the user request in the sample buffer); and
second interaction information obtained by the first system after recommending the preset information to the preset application of the mobile terminal via the target model (paragraph [0007]; GOLDBANDI discloses that after receiving the user feedback within the predetermined period of time); 
the second interaction information being recorded by the mobile terminal (paragraphs [0046 – 0050]); 
the first interaction information and the second interaction information each comprising an operation type and an operation duration (paragraphs [0046 – 0050]).
Claims 5 – 7, 12 – 14, and 18 - 20 have not been rejected with art.
Claims 8 – 11 incorporate substantively all the limitations of claims 1 – 4 in system form rather than method form.  The reasons for rejecting claims 1 – 4 apply in claims 8 – 11.  Therefore, claims 8 – 11 are rejected  for the same reasons.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vijayaraghavan et al (US 9,652,797) discloses an intent prediction based on recommendation system using data combined from multiple channels.
Chen et al (US 2014/0379618) discloses a document recommendation.
Hendrick et al (US 2013/0346234) discloses a recommendations system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/YVES DALENCOURT/Primary Examiner, Art Unit 2457